   

Case 1:18-cr-00872-VM Document 29 Filed OBIS RACE -

 

a "POQCUMENT
é - :
4) EC PRONICALLY FILED
UNITED STATES DISTRICT COURT Cae a.
SOUTHERN DISTRICT OF NEW YORK
So |} UILED:_JUN 05.2019
eee
ATES OF AMERICA SUP
“ime INDICTMENT
- Ve. 7 :
: SL 18 Cr. 872 (VM)

LLOYD KIDD,
a/k/a “Chris Kidd,”
a/k/a “Gerard Agard,”

a/k/a “Red,”
Defendant.
- oe ee ee ee ee eee X
COUNT ONE

(Sex Trafficking)

The Grand Jury charges:

1. In or about the Spring of 2015, within the Southern
District of New York and elsewhere, LLOYD KIDD, a/k/a “Chris
Kidd,” a/k/a “Gerard Agard,” a/k/a “Red,” the defendant,
willfully and knowingly, in and affecting interstate and foreign
commerce, did recruit, entice, harbor, transport, provide,
obtain, advertise, maintain, patronize, and solicit by any means
one and more persons, and did benefit, financially and by
receiving things of value, from participation in a venture that
engaged in any such act, and having had a reasonable opportunity
to view such persons, knowing and in reckless disregard of the
fact that (1) means of force, threats of force, fraud, coercion,

as described in Title 18, United States Code, Section
Case 1:18-cr-00872-VM Document 29 Filed 06/05/19 Page 2 of 8

1591 (e) (2), and a combination of such means would be used to
cause such persons to engage in one and more commercial sex
acts, and (2) that one and more such persons had not attained
the age of 18 years and would be caused to engage in one and
more commercial sex acts, to wit, KIDD recruited, harbored,
transported, provided, obtained, advertised, and maintained a
minor victim (“Victim-1”), and, through force, threats of force,
fraud, coercion, and a combination of such means, caused Victim-
1 to engage in at least one commercial sex act, the proceeds of
which were transferred at least in part to KIDD.

(Title 18, United States Code, Sections 1591(a), (b) (1), (b) (2)
and 2.)

COUNT TWO
(Sex Trafficking)

The Grand Jury further charges:

2. In or about the Summer of 2017, within the Southern
District of New York and elsewhere, LLOYD KIDD, a/k/a “Chris
Kidd” a/k/a “Gerard Agard” a/k/a “Red,” the defendant, willfully
and knowingly, in and affecting interstate and foreign commerce,
did recruit, entice, harbor, transport, provide, obtain,
advertise, maintain, patronize, and solicit by any means one and
more persons, and did benefit, financially and by receiving
things of value, from participation in a venture that engaged in

any such act, and having had a reasonable opportunity to view
Case 1:18-cr-00872-VM Document 29 Filed 06/05/19 Page 3 of 8

such persons, knowing and in reckless disregard of the fact that
that one and more such persons had not attained the age of 18
years and would be caused to engage in one and more commercial
sex acts, to wit, KIDD recruited, harbored, transported,
provided, obtained, advertised, and maintained a minor victim
(“Victim-2”), who at various points resided at a particular non-
incarceratory residential treatment facility located in
Westchester County, New York (“Facility-1”), which provided
housing for at-risk and troubled children and adolescents, on
behalf of departments of social services for certain counties in
New York State, and, caused Victim-2 to engage in at least one
commercial sex act, the proceeds of which were transferred at
least in part to KIDD.

(Title 18, United States Code, Sections 1591(a), (b) (2) and 2.)

COUNT THREE
(Sex Trafficking)

The Grand Jury further charges:

3. In or about February 2017 up to and including at least
in or about December 2018, within the Southern District of New
York and elsewhere, LLOYD KIDD, a/k/a “Chris Kidd” a/k/a “Gerard
Agard” a/k/a “Red,” the defendant, willfully and knowingly, in
and affecting interstate and foreign commerce, did recruit,
entice, harbor, transport, provide, obtain, advertise, maintain,

patronize, and solicit by any means one and more persons, and
Case 1:18-cr-00872-VM Document 29 Filed 06/05/19 Page 4of 8

did benefit, financially and by receiving things of value, from
participation in a venture that engaged in any such act, knowing
and in reckless disregard of the fact that means of force,
threats of force, fraud, coercion, as described in Title 18,
United States Code, Section 1591 (e) (2), and a combination of
such means would be used to cause such persons to engage in one
and more commercial sex acts, to wit, KIDD recruited, harbored,
transported, provided, obtained, advertised, and maintained an
adult victim (*“Victim-3”), and, through force, threats of force,
fraud, coercion, and a combination of such means, caused Victim-
3 to engage in at least one commercial sex act, the proceeds of
which were transferred at least in part to KIDD.

(Title 18, United States Code, Sections 1591(a), (b) (1) and 2.)

COUNT FOUR
(Sex Trafficking)

The Grand Jury further charges:

4. In or about August of 2018 up to and including at
least in or about December 2018, within the Southern District of
New York and elsewhere, LLOYD KIDD, a/k/a “Chris Kidd” a/k/a
“Gerard Agard” a/k/a “Red,” the defendant, willfully and
knowingly, in and affecting interstate and foreign commerce, did
recruit, entice, harbor, transport, provide, obtain, advertise,
maintain, patronize, and solicit by any means one and more

persons, and did benefit, financially and by receiving things of

 
Case 1:18-cr-00872-VM Document 29 Filed 06/05/19 Page 5of 8

value, from participation in a venture that engaged in any such
act, knowing and in reckless disregard of the fact that means of
force, threats of force, fraud, coercion, as described in Title
18, United States Code, Section 1591(e) (2), and a combination of
such means would be used to cause such persons to engage in one
and more commercial sex acts, to wit, KIDD recruited, harbored,
transported, provided, obtained, advertised, and maintained an
adult victim (“Victim-4”"), and, through force, threats of force,
fraud, coercion, and a combination of such means, caused Victim-
4 to engage in at least one commercial sex act, the proceeds of
which were transferred at least in part to KIDD.

(Title 18, United States Code, Sections 1591(a), (b)(1) and 2.)

FORFEITURE ALLEGATIONS
5. As a result of committing the offenses alleged in

Counts One through Four of this Indictment, LLOYD KIDD, a/k/a
“Chris Kidd,” a/k/a “Gerard Agard,” a/k/a “Red,” the defendant,
shall forfeit to the United States, pursuant to Title 18, United
States Code, Section 1594(d), any property, real and personal,
that was involved in, used, or intended to be used to commit or
to facilitate the commission of the offenses alleged in Counts
One through Four, and any property, real and personal,
constituting or derived from, any proceeds obtained, directly or
indirectly, as a result of the offenses alleged in Counts One

through Four, or any property traceable to such property,
Case 1:18-cr-00872-VM Document 29 Filed 06/05/19 Page 6 of 8

including but not limited to a sum of money in United States
currency representing the amount of proceeds traceable to the
commission of said offenses that the defendant personally
obtained.

Substitute Asset Provision

 

6. If any of the above-described forfeitable property,

as a result of any act or omission of the defendant:

(a) cannot be located upon the exercise of due
diligence;

(b) has been transferred or sold to, or deposited
with, a third person;

(c) has been placed beyond the jurisdiction of the
Court;

(d) has been substantially diminished in value; or

(e) has been commingled with other property which

cannot be subdivided without difficulty;
Case 1:18-cr-00872-VM Document 29 Filed 06/05/19 Page 7 of 8

it is the intent of the United States, pursuant to 21 U.S.C.
§ 853(p) and 28 U.S.C. § 2461(c), to seek forfeiture of any
other property of said defendant up to the value of the above
forfeitable property.

(Title 18, United States Code, Sections 981, and 1594; Title 21,

United States Code, Section 853; and
Title 28, United States Code, Section 2461.)

Mi

FOREPERSON

 

United St&tes Attorney
ols lia

Case 1:18-cr-00872-VM Document 29 Filed 06/05/19 Page 8 of 8

Form No. USA-33s-274 (Ed. 9-25-58)

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
Vv.
LLOYD KIDD,
a/k/a “Chris Kidd,”

a/k/a “Gerard Agard,”
a/k/a “Red,”

Defendant.

 

SUPERSEDING
INDICTMENT

Sl 18 Cr. 872 (VM)

(18 U.S.C. §§ 1591 (a) (1), (2),
(b) (1), (2), and 2.)

GEOFFREY S. BERMAN
United States Attorne

MM

 

 

 

Forepersoh/

 

Cled Supecsedirns Tadlichnen t 4S Gorenste, 2,

Me
